Citation Nr: 0308587	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.

(As discussed hereinbelow, the reopened claim of service 
connection for the cause of the veteran's death will be the 
subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty (with the New Philippines 
Scouts) from May 1946 to April 1949.  He died in April 1985, 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The Board is aware that, in the appealed rating decision, the 
RO adjudicated this claim on a de novo basis.  The Board, 
however, has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO in 
a case where, as here, the issue on appeal was the subject of 
a prior final decision.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).  For that reason, the Board will address the 
issue on appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death.

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the now 
reopened claim of service connection for the cause of the 
veteran's death, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a)(2).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this matter.  



FINDINGS OF FACT

1.  The RO has notified the appellant of the type of evidence 
needed to substantiate her claim.

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
previously denied in a January 1996 Board decision.

3.  Evidence received since the January 1996 Board decision 
is new and bears directly and substantially on the question 
of whether the cause of the veteran's death is etiologically 
related to service.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, which was previously denied 
in a final January 1996 Board decision.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, regardless of whether 
there is a de novo claim or a claim to reopen a previously 
denied claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the VA's duty to notify the appellant of the 
evidence necessary to substantiate her claim has also been 
met, as the RO informed her of the need for such evidence in 
a May 2002 Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the appellant's claim, as well as which portion of that 
evidence (if any) was to be provided by her and which portion 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  However, under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 
2001).

In this case, the RO initially denied the appellant's claim 
of service connection for the cause of the veteran's death in 
an October 1993 rating decision on the basis that, although 
his death certificate showed bronchopneumonia as the cause of 
death, there was no evidence that the disease causing death 
was shown in service or within any applicable presumptive 
period.  Evidence of record at the time of this decision 
included lay affidavits from several fellow soldiers and 
service medical records.

The appellant appealed this decision to the Board.  In a 
January 1996 decision, the Board dismissed the appellant's 
appeal on the basis that a well-grounded claim had not been 
submitted.  See 38 U.S.C.A. § 5107(a) (West 1991) (which has 
since been substantially revised).  The reasons for this 
determination articulated in the Board decision were 
essentially identical to those set forth in the appealed 
rating decision.

Under 38 U.S.C.A. § 7104(a), the January 1996 Board decision 
is final.  As such, the issue before the Board is whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.

In this regard, the Board observes that, in a November 2000 
statement, Dr. Mario S. Pablo indicated that the veteran was 
treated for chronic obstructive pulmonary disease (COPD) 
between 1955 and 1980 "which he claims due to the rigors of 
military services while in the army."  Dr. Pablo further 
noted that the veteran died "apparently due to Broncho-
pneumonia as shown by his death certificate which certainly 
due to his COPD which weakens his resistance."  This 
statement appears to suggest an etiological link between the 
cause of the veteran's death and service, and, accordingly, 
bears directly and substantially on the question of whether 
the cause of his death is, in fact, etiologically related to 
service.  Therefore, the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.


ORDER

As new and material evidence has been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened; to that extent only, the appeal 
is granted.



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

